DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0111088 (Picetti) in view of U.S. Patent Application Publication No. 2008/0119850 (Sicvol) and U.S. Patent Application Publication No. 2011/0257690 (Rezach).
Regarding claims 21, 27-29, and 31-33, Picetti discloses a bone fastener (210, see Fig. 5) comprising: a head (212) including a first arm (arm with inner surface 232), a second arm (arm with inner surface 234 and outer surface 236) and a third arm (arm with inner surface 238), an inner surface (234) of the first arm and an inner surface (236) of the second arm defining a first rod slot (222), an outer surface (236) of the second arm and an inner surface (238) of the third arm defining a second rod slot (224); a shaft (214) attached with the head and configured to engage tissue (see paragraph [0032]).
Picetti fails to disclose a first extender coupled to the first arm and a second extender coupled to the second arm (claim 21); wherein the first extender is removably connected to the first arm and the second extender is removably connected to the second arm (claim 27); wherein the first extender is frangibly connected to the first arm and the second extender is frangibly connected to the second arm (claim 28); wherein the first extender is connected to the first arm at a first reduced diameter portion and the second extender is connected to the second arm at a second reduced diameter portion (claim 29); wherein an inner surface of the first extender is continuous with the inner surface of the first arm and an inner surface of the second extender is continuous with the inner surface of the second arm (claim 31); wherein an outer surface of the second extender is continuous with an outer surface of the second arm (claim 32).  However, Sicvol discloses a bone fastener (10) comprising a head (16) including a first arm (16c) and a second arm (16b), and a first extender (12d) coupled to the first arm, and a second extender (12c) coupled to the second arm; wherein the first extender is removably connected to the first arm and the second extender is removably connected to the second arm (see paragraph [0046]); wherein the first extender is frangibly connected to the first arm and the second extender is frangibly connected to the second arm (see paragraph [0046]), wherein the first extender is connected to the first arm at a first reduced diameter portion (18) and the second extender is connected to the second arm at a second reduced diameter portion (18) (see paragraph [0046] and Fig. 1B); wherein an inner surface of the first extender is continuous with the inner surface of the first arm and an inner surface of the second extender is continuous with the inner surface of the second arm (see Figs. 1B and 1C and paragraph [0046]); inner surfaces of extenders 12d and 12c are continuously connected with inner surfaces of arms 16c and 16b via reduced diameter portion 18); wherein an outer surface of the second extender is continuous with an outer surface of the second arm (see Figs. 1B and 1C and paragraph [0046]); outer surface of extender 12c is continuously connected with arm 16b via reduced diameter portion 18).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone fastener of Picetti to include first and second extenders that frangibly and removably coupled to the first and second arms at reduced diameter portions as suggested by Sicvol in order to define a pathway from a skin incision in a patient to the bone fastener head to allow for the introduction of various tools and devices therethrough (such as a spinal rod, see Sicvol, paragraph [0055]) and to allow for manipulation of a bone anchor from outside the patient’s body (see Sicvol, paragraph [0041]), while allowing for the extenders to be removed so the bone anchor remains in the patient and the skin incision can be closed (see Sicvol, paragraph [0050]).  
Picetti and Sicvol fail to disclose or suggest a part disposed within the first rod slot such that the part engages the shaft (claim 21); wherein the part comprises a distal end that engages the shaft and an opposite proximal end disposed within the first rod slot, the proximal end comprising a concave proximal end surface (claim 33).  However, Rezach discloses a bone fastener (30) including a head (80) that defines a rod slot (94) and a shaft (32/102/103, see Fig. 8) attached with the head and configured to engage tissue (see paragraph [0038]), the bone fastener further including a part (220) disposed within the rod slot such that the part engages the shaft (see paragraph [0044], e.g.); wherein the part comprises a distal end (221/228) that engages the shaft (see paragraph [0038]) and an opposite proximal end (224) disposed within the first rod slot (see Figs. 4 and 5), the proximal end comprising a concave proximal end surface (see paragraph [0051] and Figs. 9a, 9b, and 11a-11f).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone fastener of Picetti in view of Sicvol such that the head includes a part within the first rod slot that engages the shaft as suggested by Rezach in order to allow for a spinal rod positioned in the first rod slot to be oriented as needed by the surgeon to provide an optimal fit between the bone fastener and the rod while still allowing fixing of the spinal rod within the bone fastener (see Rezach, Abstract and paragraphs [0004] and [0039]). 
Regarding claim 22, Picetti discloses wherein the shaft is attached with the head in a multi-axial configuration (see paragraphs [0002] and [0033]; head and shaft can have a multi-axial configuration).
Regarding claim 23, Picetti discloses wherein the shaft is attached with the head in a fixed angle configuration (see paragraphs [0034]; head and shaft can be in a fixed angle configuration).  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the head and shaft have an initial fixed angle configuration as disclosed in paragraphs [0022] and [0037] with regard to other embodiments in Picetti, as Picetti suggests features of one embodiment may be used in other embodiments (see paragraph [0048]) and whether the head and shaft are initially movable or fixed can be dependent on the preference of the user (see paragraph [0037]).
Regarding claim 24, Picetti discloses wherein the first rod slot is permanently fixed relative to the second rod slot (see Fig. 5 and paragraphs [0031]-[0034]; bone anchor head 210 is shown as one integral structure with no discussion of the slots 222/224 being movable relative to each other).
Regarding claim 25, Picetti discloses wherein the second rod slot extends parallel to the first rod slot (see Fig. 5 and paragraphs [0018] and [0031]; slots 222/224 are shown extending along parallel axes that extend into and out of the page).
Regarding claim 26, Picetti discloses wherein the arms extend parallel to one another (see Fig. 5 and paragraphs [0018] and [0031]; arms of head 212 are shown extending along parallel axes that extend into and out of the page).
Regarding claim 30, Picetti suggests wherein the shaft is rotatable relative to the head (see paragraphs [0002] and [0033]) and positionable in a first orientation in which the shaft is coaxial with the first rod slot (see Fig. 5).  Picetti also suggests in a different, similar embodiment that the head may be multi-axial such that it rotates from a first orientation to a second orientation and that this feature may be used in other embodiments (see paragraphs [0035], [0036], and [0048]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the shaft of Picetti in view of Sicvol to be movable from a first, coaxial orientation to a second orientation in order to allow the bone fastener to be screwed in at different angles depending on the need of the user to attach a spinal rod firmly to the bone fastener.
Regarding claim 34, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone fastener of Picetti in view of Sicvol, as described regarding claim 21 above, such that the bone anchor further comprises a third extender extending from the third arm as Sicvol suggests that each rod channel requires two opposing extenders to form a passageway to the rod channel from a skin incision (see Sicvol, paragraph [0041]), and the rod slot 224 in Picetti would need a third extender extending from the third arm (arm including inner surface 238) to oppose the extender of the second arm (arm including inner surfaces 234 and 236) so that the second and third extenders create a passageway for rod slot 224.
Regarding claim 35, Picetti in view of Sicvol suggests wherein an inner surface of the first extender is continuous with the inner surface of the first arm, an inner surface of the second extender being continuous with the inner surface of the second arm, an outer surface of the second extender being continuous with an outer surface of the second arm (see analysis regarding claims 31 and 32 above).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the third extender and third arm of Picetti in view of Sicvol to make an inner surface of the third extender be continuously connected with the inner surface of the third arm via a frangible portion in order to provide for structural stability of the third extender to help define a pathway from a skin incision in a patient to the bone fastener head to allow for the introduction of various tools and devices therethrough (such as a spinal rod, see Sicvol, paragraph [0055]) and to allow for manipulation of a bone anchor from outside the patient’s body (see Sicvol, paragraph [0041]), while allowing for the third extender to be removed so the bone anchor remains in the patient and the skin incision can be closed (see Sicvol, paragraph [0050]).  
Regarding claim 36, Picetti in view of Sicvol suggests wherein the first extender is removably connected to the first arm, the second extender being removably connected to the second arm (see analysis of claim 27 above).   It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the third extender and third arm of Picetti in view of Sicvol to   have the third extender be removably coupled to the third arm in order to provide for structural stability of the third extender to help define a pathway from a skin incision in a patient to the bone fastener head to allow for the introduction of various tools and devices therethrough (such as a spinal rod, see Sicvol, paragraph [0055]) and to allow for manipulation of a bone anchor from outside the patient’s body (see Sicvol, paragraph [0041]), while allowing for the third extender to be removed so the bone anchor remains in the patient and the skin incision can be closed (see Sicvol, paragraph [0050]).
Regarding claim 37, Picetti in view of Sicvol suggests wherein the first extender is connected to the first arm at a first reduced diameter portion, the second extender being connected to the second arm at a second reduced diameter portion (see analysis of claim 29 above). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the third extender and third arm of Picetti in view of Sicvol to have the third extender being connected to the third arm at a third reduced diameter portion in order to provide for structural stability of the third extender to help define a pathway from a skin incision in a patient to the bone fastener head to allow for the introduction of various tools and devices therethrough (such as a spinal rod, see Sicvol, paragraph [0055]) and to allow for manipulation of a bone anchor from outside the patient’s body (see Sicvol, paragraph [0041]), while allowing for the third extender to be removed so the bone anchor remains in the patient and the skin incision can be closed (see Sicvol, paragraph [0050]).  
Regarding claim 38, Picetti discloses wherein the arms extend parallel to one another (see Fig. 5 and paragraphs [0018] and [0031]; arms of head 212 are shown extending along parallel axes that extend into and out of the page).  Further, Sicvol suggests wherein the first extender (12d) is coaxial with the first arm (16c) (see Figs. 1A-1C), the second extender (12c) is coaxial with the second arm (16b) (see Figs. 1C-1C).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first and second extenders to be coaxial with respective first and second arms as suggested by Sicvol in order to form a passageway between the first and second extenders that is coaxial with the rod slot 222 of Picetti between the first and second arms to allow for the introduction of various tools and devices therethrough (such as a spinal rod, see Sicvol, paragraph [0055]) and to allow for manipulation of a bone anchor from outside the patient’s body (see Sicvol, paragraph [0041]).  It would be further obvious to have the third extender of Picetti in view of Sicvol be coaxial with the third arm in order to help form a passageway between the second and third extenders that is coaxial with the rod slot 224 of Picetti between the second and third arms to allow for the introduction of various tools and devices therethrough (such as a spinal rod, see Sicvol, paragraph [0055]) and to allow for manipulation of a bone anchor from outside the patient’s body (see Sicvol, paragraph [0041]).
Regarding claim 39, Picetti discloses wherein the second arm (arm including surfaces 234/236) is positioned between the first arm (arm including surface 232) and the third arm (arm including surface 238) (see Fig. 5).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the second extender of Picetti in view of Sicvol to have a width greater than the first and third extenders as the second extender must have a width sufficient to allow for two opposite surfaces that facilitate creation of a passageway on two opposite sides, while the first and third extenders only need a width sufficient to allow for one surface that facilitates creation of one passageway (see Picetti, Fig. 5).  
Regarding claim 40, it is unclear in Picetti if the inner surfaces each include a concave portion positioned between planar portions.  However, Rezach discloses wherein inner surfaces (311/313) of arm extensions (90/92) of a bone fastener each include a concave portion positioned between planar portions (see Figs. 10a-10c and paragraph [0048]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the inner surfaces to each include a concave portion positioned between planar portions as suggested by Rezach in order to facilitate the inner surfaces engaging both a spinal rod and a closure mechanism (a cylindrical set screw or other spinal rod locking mechanism) (see paragraphs [0038] and [0048]).
Regarding claim 41, Picetti discloses wherein the second arm (arm including surfaces 234/236) is positioned between the first arm (arm including surface 232) and the third arm (arm including surface 238) (see Fig. 5), the second arm having a width greater than a width of the first arm and a width of the third arm (see Fig. 5; central arm has a greater width than outer arms).  Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the second arm of Picetti in view of Sicvol to have a width greater than the first and third arms as the second arm must have a width sufficient to allow for threaded set screw support on both sides, while the first and third arms only need a width sufficient to support threaded set screw support on a single side (see Picetti, Fig. 5).  
Regarding claim 42, Picetti discloses a bone fastener (210, see Fig. 5) comprising: a head (212) including a first arm (arm with inner surface 232), a second arm (arm with inner surface 234 and outer surface 236) and a third arm (arm with inner surface 238), the arms extending parallel to one another (see Fig. 5 and paragraphs [0018] and [0031]; arms of head 212 are shown extending along parallel axes that extend into and out of the page), an inner surface (234) of the first arm and an inner surface (236) of the second arm defining a first rod slot (222), an outer surface (236) of the second arm and an inner surface (238) of the third arm defining a second rod slot (224), the first rod slot being permanently fixed relative to the second rod slot (see Fig. 5 and paragraphs [0031]-[0034]; bone anchor head 210 is shown as one integral structure with no discussion of the slots 222/224 being movable relative to each other), the first rod slot extending parallel to the second rod slot (see Fig. 5 and paragraphs [0018] and [0031]; slots 222/224 are shown extending along parallel axes that extend into and out of the page); and [0034]); a shaft (214) attached with the head.
Picetti fails to disclose a first extender removably coupled to the first arm such that the first extender extends parallel to the first arm and an inner surface of the first extender is continuous with the inner surface of the first arm; and a second extender removably coupled to the second arm such that the second extender extends parallel to the second arm, an inner surface of the second extender being continuous with the inner surface of the second arm and an outer surface of the second extender being continuous with an outer surface of the second arm.  However, Sicvol discloses a bone fastener (10) comprising a head (16) including a first arm (16c) and a second arm (16b), and a first extender (12d) coupled to the first arm such that the first extender extends parallel to the first arm (see Figs. 1A-1C), and a second extender (12c) coupled to the second arm such that the second extend extends parallel to the second arm (see Figs. 1A-1C); wherein the first extender is removably connected to the first arm and the second extender is removably connected to the second arm (see paragraph [0046]); wherein an inner surface of the first extender is continuous with the inner surface of the first arm and an inner surface of the second extender is continuous with the inner surface of the second arm (see Figs. 1B and 1C and paragraph [0046]); inner surfaces of extenders 12d and 12c are continuously connected with inner surfaces of arms 16c and 16b via reduced diameter portion 18); wherein an outer surface of the second extender is continuous with an outer surface of the second arm (see Figs. 1B and 1C and paragraph [0046]); outer surface of extender 12c is continuously connected with arm 16b via reduced diameter portion 18).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone fastener of Picetti to include first and second extenders that are removably coupled to the first and second arms as suggested by Sicvol in order to define a pathway from a skin incision in a patient to the bone fastener head to allow for the introduction of various tools and devices therethrough (such as a spinal rod, see Sicvol, paragraph [0055]) and to allow for manipulation of a bone anchor from outside the patient’s body (see Sicvol, paragraph [0041]), while allowing for the extenders to be removed so the bone anchor remains in the patient and the skin incision can be closed (see Sicvol, paragraph [0050]).   
Picetti and Sicvol fail to disclose or suggest a crown movable disposed within the first rod slot, the shaft engaging the crown.  However, Rezach discloses a bone fastener (30) including a head (80) that defines a rod slot (94) and a shaft (32/102/103, see Fig. 8) attached with the head and configured to engage tissue (see paragraph [0038]), the bone fastener further including a crown (220) disposed within the rod slot such that the shaft engages the crown (see paragraph [0044], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone fastener of Picetti in view of Sicvol such that the head includes a crown within the first rod slot that engages the shaft as suggested by Rezach in order to allow for a spinal rod positioned in the first rod slot to be oriented as needed by the surgeon to provide an optimal fit between the bone fastener and the rod while still allowing fixing of the spinal rod within the bone fastener (see Rezach, Abstract and paragraphs [0004] and [0039]). 
Picetti suggests wherein the shaft is rotatable relative to the head (see paragraphs [0002] and [0033]) and positionable in a first orientation in which the shaft is coaxial with the first rod slot (see Fig. 5).  Picetti also suggests in a different, similar embodiment that the head may be multi-axial such that it rotates from a first orientation to a second orientation and that this feature may be used in other embodiments (see paragraphs [0035], [0036], and [0048]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the shaft of Picetti in view of Sicvol to be rotatable from a first, coaxial orientation to a second orientation in order to allow the bone fastener to be screwed in at different angles depending on the need of the user to attach a spinal rod firmly to the bone fastener.
Regarding claim 43, Picetti discloses a bone fastener (210, see Fig. 5) comprising: a head (212) including a first arm (arm with inner surface 232), a second arm (arm with inner surface 234 and outer surface 236) and a third arm (arm with inner surface 238), the arms extending parallel to one another (see Fig. 5 and paragraphs [0018] and [0031]; arms of head 212 are shown extending along parallel axes that extend into and out of the page), an inner surface (234) of the first arm and an inner surface (236) of the second arm defining a first rod slot (222), an outer surface (236) of the second arm and an inner surface (238) of the third arm defining a second rod slot (224), the first rod slot being permanently fixed relative to the second rod slot (see Fig. 5 and paragraphs [0031]-[0034]; bone anchor head 210 is shown as one integral structure with no discussion of the slots 222/224 being movable relative to each other), the first rod slot extending parallel to the second rod slot (see Fig. 5 and paragraphs [0018] and [0031]; slots 222/224 are shown extending along parallel axes that extend into and out of the page); and a shaft (214) attached with the head.
Picetti fails to disclose a first extender removably coupled to the first arm such that the first extender extends parallel to the first arm and an inner surface of the first extender is continuous with the inner surface of the first arm; and a second extender removably coupled to the second arm such that the second extender extends parallel to the second arm, an inner surface of the second extender being continuous with the inner surface of the second arm and an outer surface of the second extender being continuous with an outer surface of the second arm.  However, Sicvol discloses a bone fastener (10) comprising a head (16) including a first arm (16c) and a second arm (16b), and a first extender (12d) coupled to the first arm such that the first extender extends parallel to the first arm (see Figs. 1A-1C), and a second extender (12c) coupled to the second arm such that the second extend extends parallel to the second arm (see Figs. 1A-1C); wherein the first extender is removably connected to the first arm and the second extender is removably connected to the second arm (see paragraph [0046]); wherein an inner surface of the first extender is continuous with the inner surface of the first arm and an inner surface of the second extender is continuous with the inner surface of the second arm (see Figs. 1B and 1C and paragraph [0046]); inner surfaces of extenders 12d and 12c are continuously connected with inner surfaces of arms 16c and 16b via reduced diameter portion 18); wherein an outer surface of the second extender is continuous with an outer surface of the second arm (see Figs. 1B and 1C and paragraph [0046]); outer surface of extender 12c is continuously connected with arm 16b via reduced diameter portion 18).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone fastener of Picetti to include first and second extenders that are removably coupled to the first and second arms as suggested by Sicvol in order to define a pathway from a skin incision in a patient to the bone fastener head to allow for the introduction of various tools and devices therethrough (such as a spinal rod, see Sicvol, paragraph [0055]) and to allow for manipulation of a bone anchor from outside the patient’s body (see Sicvol, paragraph [0041]), while allowing for the extenders to be removed so the bone anchor remains in the patient and the skin incision can be closed (see Sicvol, paragraph [0050]).   
Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone fastener of Picetti in view of Sicvol such that the bone anchor further comprises a third extender similar to the first and second extenders such that the third extender is removably coupled to the third arm such that the third extender extends parallel to the third arm and an inner surface of the third extender is continuous with the inner surface of the third arm as Sicvol suggests that each rod channel requires two opposing extenders to form a passageway to the rod channel from a skin incision (see Sicvol, paragraph [0041]), and the rod slot 224 in Picetti would need a third extender extending from the third arm (arm including inner surface 238) to oppose the extender of the second arm (arm including inner surfaces 234 and 236) so that the second and third extenders create a passageway for rod slot 224.  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the third extender and third arm of Picetti in view of Sicvol to have the third extender be removably coupled to the third arm such that the third extender extends parallel to the third arm and an inner surface of the third extender is continuous with the inner surface of the third arm via a reduced diameter portion in order to provide for structural stability of the third extender to help define a pathway from a skin incision in a patient to the bone fastener head to allow for the introduction of various tools and devices therethrough (such as a spinal rod, see Sicvol, paragraph [0055]) and to allow for manipulation of a bone anchor from outside the patient’s body (see Sicvol, paragraph [0041]), while allowing for the third extender to be removed so the bone anchor remains in the patient and the skin incision can be closed (see Sicvol, paragraph [0050]).
Picetti and Sicvol fail to disclose or suggest a crown movable disposed within the first rod slot, the shaft directly engaging the crown.  However, Rezach discloses a bone fastener (30) including a head (80) that defines a rod slot (94) and a shaft (32/102/103, see Fig. 8) attached with the head and configured to engage tissue (see paragraph [0038]), the bone fastener further including a crown (220) disposed within the rod slot such that the shaft engages the crown (see paragraph [0044], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone fastener of Picetti in view of Sicvol such that the head includes a crown within the first rod slot that directly engages the shaft as suggested by Rezach in order to allow for a spinal rod positioned in the first rod slot to be oriented as needed by the surgeon to provide an optimal fit between the bone fastener and the rod while still allowing fixing of the spinal rod within the bone fastener (see Rezach, Abstract and paragraphs [0004] and [0039]). 
Picetti suggests wherein the shaft is rotatable relative to the head (see paragraphs [0002] and [0033]) and positionable in a first orientation in which the shaft is coaxial with the first rod slot (see Fig. 5).  Picetti also suggests in a different, similar embodiment that the head may be multi-axial such that it rotates from a first orientation to a second orientation and that this feature may be used in other embodiments (see paragraphs [0035], [0036], and [0048]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the shaft of Picetti in view of Sicvol to be rotatable from a first, coaxial orientation to a second orientation in order to allow the bone fastener to be screwed in at different angles depending on the need of the user to attach a spinal rod firmly to the bone fastener.
Response to Arguments
Applicant’s arguments with respect to claims 21-43 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773